Citation Nr: 1618597	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  09-30 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a bilateral ankle disability, to include as secondary to service-connected pes planus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Oakland, California (RO).  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in April 2015.  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a bilateral ankle disability, to include as secondary to service-connected pes planus.  Unfortunately, the Board finds that the claim must again be remanded for additional development before it can be adjudicated on the merits.  

This claim was last remanded by the Board in June 2015 in order to provide the Veteran with VA examination to determine the existence and etiology of all ankle disorders found.  The Board's June 2015 Remand specifically directed the examiner to determine whether the Veteran had a chronic ankle disability, to opine as to whether any diagnosed ankle disability was at least as likely as not related to the Veteran's military service, and to opine as to whether any diagnosed ankle disability was at least as likely as not caused or aggravated by the Veteran's service-connected pes planus.

Pursuant to the Board's June 2015 Remand, the Veteran was provided with a VA ankle examination in October 2015, at which time the Veteran was diagnosed as having a chronic/recurrent lateral collateral ligament sprain of the right ankle as well as fracture of the distal fibula of the left ankle.  However, although the examiner opined that the Veteran's ankle disabilities were "less likely than not proximately due to or the result of pes planus," she failed to provide opinions as to whether the ankle disabilities were at least as likely as not related to the Veteran's period of military service, as well as whether the ankle disabilities were at least as likely as not aggravated by the Veteran's service-connected pes planus, as explicitly requested in the Board's June 2015 Remand.  

As such, the Board finds that the development requested in the prior remand was not completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, an addendum VA opinion must be obtained to provide opinions as to whether the Veteran's diagnosed ankle disabilities were at least as likely as not related to his period of military service, as well as whether the ankle disabilities were at least as likely as not aggravated by the Veteran's service-connected pes planus.

Accordingly, the case is REMANDED for the following action:

1. Forward the Veteran's claims file to the October 2015 VA examiner, or an appropriate substitute if unavailable, for addendum opinions which address the likelihood of whether the Veteran's diagnosed ankle disabilities are related to his military service, as well as whether the diagnosed ankle disabilities were aggravated by the Veteran's service-connected pes planus.  If necessary, schedule the Veteran for another physical examination.  

After a review of the evidence, to include the Veteran's service treatment records, VA treatment records and examination reports, and with specific consideration of the Veteran's competent lay statements regarding his symptoms and their onset, the examiner should provide opinions as to whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed ankle disability(ies) is/are related to the Veteran's period of military service, and as to whether it is at least as likely as not that any diagnosed ankle disability(ies) was/were aggravated by the Veteran's service-connected pes planus.  

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

"Aggravation" is defined for legal purposes as a chronic worsening of the underlying condition beyond its natural progression versus a temporary flare-up of symptoms.

A complete rationale should be provided for any opinion or conclusion expressed.

2.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015). 

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claim must be readjudicated.  If the benefit sought on appeal remains denied, then the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




